Citation Nr: 1726937	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-21 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida.


WITNESSES AT HEARING ON APPEAL

Appellant and her mother, D.S.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to September 1969.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In April 2015, the appellant and her mother, D.S., testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the appellant's file in VBMS.


FINDINGS OF FACT

1.  The Veteran served in Vietnam; the appellant is his biological daughter and was conceived following his service in Vietnam.

2.  The appellant does not have any form and/or manifestation of spina bifida except spina bifida occulta.


CONCLUSION OF LAW

The criteria for benefits under 38 U.S.C.A. § 1805 for spina bifida as the child of a Vietnam veteran have not been met.  38 U.S.C.A. §§ 1805, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.313, 3.814 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, VA shall pay a monthly allowance, based upon the level of disability, to or for a child who has been determined to be suffering from spina bifida and who is a child of a Vietnam veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  "Spina bifida" means any form and manifestation of spina bifida, except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3).  Spina bifida is the only birth defect that warrants the award of monetary benefits based on the herbicide exposure of the veteran as a father of that child.  Jones v. Principi, 16 Vet. App. 219 (2002).  As detailed below, the appellant's father served in the Republic of Vietnam.

Entitlement to an allowance for a birth defect other than spina bifida is limited to those individuals whose natural mother was a Vietnam veteran.  See Jones, 16 Vet. App. at 219; 38 U.S.C.A. § 1805(a), 1812, 1815; 38 C.F.R. §§ 3.814(a), 3.815.  It is undisputed that the appellant's mother did not serve on active duty with service in or visitation to the Republic of Vietnam.  Therefore, entitlement to an allowance for a birth defect other than spina bifida is precluded as a matter of law.

In the precedent opinion VAOPGCPREC 5-99, VA's General Counsel interpreted that 38 U.S.C.A. § 1802 applies to all forms of spina bifida other than spina bifida occulta, and that, for purposes of that chapter, the term "spina bifida" refers to a defective closure of the bony encasement of the spinal cord but does not include other neural tube defects such as encephalocele and anencephaly.  

A "Vietnam veteran" is a veteran who performed active military service in the Republic of Vietnam any time from January 9, 1962, to May 7, 1975, without regard to the characterization of that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.814(c)(1).  

After a review of all of the evidence, the Board first finds that the Veteran is a Vietnam veteran as defined under 38 C.F.R. § 3.814(c)(1).  His DD 214 reveals that he had nearly one year of foreign and overseas service in Vietnam as a combat engineer with two overseas bars, among other awards.  Next, based on the information contained in the appellant's birth certificate, she is the daughter of the Veteran and was born in August 1971 after his service in Vietnam.  

The remaining question in this appeal is whether the appellant has any form and/or manifestation of spina bifida other than spina bifida occulta.

In order to address that issue, the appellant underwent a VA examination in January 2007.  At that time, she was diagnosed with scoliosis, status post spinal correction surgery, and degenerative joint disease.  The January 2007 examiner indicated that the appellant had a history of a thoracolumbar spinal condition due to scoliosis and spina bifida, and noted that it was likely that her condition would deteriorate due to pain deformity disuse and muscle imbalance.  

The examiner opined that, given the appellant's history and upon a physical examination and medical review, she had spina bifida occulta that was not noted on recent X-ray.  As a further basis for the opinion, the examiner explained that scoliosis was a malalignment and deformity of the spine whereas spina bifida was a different condition and deformity that affected the spine developmentally.  Ultimately, the examiner indicated that scoliosis was not actually spina bifida.  This evidence weighs against the claim as it indicates that the appellant's diagnosis is spina bifida occulta and scoliosis.

In a June 2008 letter, the appellant's treating physician, Dr. M.T. indicated that the appellant had a history of spina bifida in infancy and had multiple rod placement surgery for severe scoliosis at age 13.  Significantly, Dr. M.T. did not specify whether the spina bifida at infancy was of the occulta type.  Because Dr. M.T. did not offer an opinion on the type of spina bifida, this evidence neither supports nor weighs against the claim.

The appellant was afforded another VA examination in September 2009.  Based on the history reported by the appellant, the September 2009 examiner opined that the appellant had spina bifida occulta by history and had scoliosis that was not related to the Veteran's service.  This evidence weighs against the claim.

A VA addendum medical opinion was obtained in March 2010.  The March 2010 examiner noted that the appellant had spinal surgery in 1985 secondary to severe idiopathic thoracolumbar shaped scoliosis per the X-rays in February 1985, and explained that the curves were too large for bracing; as such, the only option was surgical correction surgery, which was performed in June 1985 followed by application of a body cast.  

The examiner also addressed Dr. M.T.'s June 2008 letter indicating that the appellant had spina bifida in infancy and opined that it was clear that the spina bifida in infancy was of the occulta type and did not require any treatment or surgical correction in infancy.  The examiner explained that the appellant later developed severe thoracolumbar scoliosis, which sometimes developed in teenage years, especially in girls, as it did in the appellant at age 12.  Even though scoliosis was S-shaped with upper and lower curves, this eventually required extensive surgery with eventual development of degenerative disc disease.  

Further, the examiner clarified that the current condition of the appellant's spine was related to post-surgical changes secondary to severe thoracolumbar scoliosis and not secondary to spina bifida.  The examiner restated that the appellant had spina bifida occulta (in infancy) and had thoracolumbar scoliosis not secondary to spina bifida occulta.  Based on this rationale, the examiner opined that the appellant did not have any clinical findings or manifestations of spina bifida.

The Board finds that the evidence of record demonstrates that, to the extent that the appellant has been diagnosed with spina bifida, it has been medically identified as spina bifida occulta.  This disorder is specifically excluded by statute and regulation ("except spina bifida occulta").  In making this determination, the Board acknowledges the appellant's lay contentions that her back disability was caused by the Veteran's service in Vietnam.  

As a layperson, however, she is not competent to provide a diagnosis of spina bifida, and is she not competent to state that any specific diagnosis of the back is a form or manifestation of spina bifida.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).  Evidence of record shows that the appellant has a spine disability.  Notwithstanding, the criteria for a monetary allowance under 38 U.S.C.A. § 1805 are not met.  

For the reasons discussed above, the weight of the evidence demonstrates that the appellant does not have any form and/or manifestation of spina bifida except spina bifida occulta, which is specifically excluded from compensation benefits.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the appeal is denied.  

Finally, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


ORDER

Compensation benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


